                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


RICKEY LEE UPSHAW,

              Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-122

       v.

JESSICA HOWARD; OFFICER HILL;
OFFICER TERRY JONES; PAUL HOWARD;
and CO II MR. HOWARD,

              Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s Report and Recommendation, (doc. 13). Plaintiff did not file objections to the Report

and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice the above-captioned case as

a sanction, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 18th day of March, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
